THICK, O'. J
(concurring).'
I concur. I am not prepared to say, however, that the court was required to charge the jury in the exact language or form requested. The request may have been too broad in stating that the promise by the master “fastens the responsibility for any injury resulting from such dangerous condition upon the master,” etc. This is not necessarily the result under all circumstances. The effect of such a promise merely shifts the risk of injury from the servant to the master, and prevents the master from successfully interposing the defense that the servant has assumed the risk. Whether the master is ultimately liable for an injury if the servant continues to. perform the particular service in reliance upon the master’s promise may, in a particular case, still depend upon whether the master was in fact negligent, whether the: servant was free from contributory negligence, and whether the injury, if any was suffered, was the proximate cause of the master’s or of the servant’s negligence. The law with respect to- when the risk shifts from the servant to' the master was, however, correctly outlined in the request, and in my judgment the court erred in not charging the jury in that regard in substance as requested.
*154Nor can I agree with respondent’s counsel that the charge as given by the court is a mere statement of the same principle of law in another form and is therefore, in legal effect, the same as what is contained in the request offered by appellant. Nor do I think that the court thought so, or it would not have used thé phraseology used in the charge given. In view of the circumstances and of what the court said, there was no reason why the court should have adopted a different phraseology unless it desired to convey a different meaning to the jury. I am forced to the conclusion that the court intended to do just what the language used by it indicates, namely, to depart from the spirit of the charge as requested by appellant’s counsel. If it did not succeed in doing so, as respondent’s counsel now contend, this is because the language used does not have that effect. Even if this conclusion be sound, the result reached by my associates is still correct, because the charge as given by the court certainly left its meaning in grave doubt when it should have bean clear and specific.